Order entered March 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01370-CR

                 ALAN MICHAEL SCHUECKLER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F11-72399-R

                                      ORDER

      The reporter’s record, requested November 6, 2019, was originally due

December 14, 2019. We granted an extension, making it due January 31, 2020. To

date, the reporter’s record has not been filed and we have had no communication

from court reporter Georgina Ware.

      We ORDER court reporter Georgina Ware to file the complete reporter’s

record in this appeal within TWENTY DAYS of the date of this order. We caution

Ms. Ware that the failure to file the reporter’s record by that date may result in the
Court taking whatever remedies it has available to ensure that the record is filed

and the appeal proceeds in a timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Georgina Ware,

court reporter, 265th Judicial District Court; and counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE